UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BOARD OF TRUSTEES OF THE

TEAMSTERS LOCAL 445

CONSTRUCTION DIVISION HEALTH

AND WELFARE FUND; TEAMSTERS

LOCAL 445 CONSTRUCTION DIVISION

PENSION FUND; TEAMSTERS LOCAL :

445 CONSTRUCTION ANNUITY FUND; : ORDER

and TEAMSTERS LOCAL 445 :

EDUCATION AND TRAINING FUND, : 19 CV 10829 (VB)
Plaintiffs, :

 

Vv.

CARDONA AND SONS, INCORPORATED
d/b/a CARDONA & SONS, INC.,
Defendant.

On November 22, 2019, plaintiffs Board of Trustees of the Teamsters Local 445
Construction Division Health and Welfare Fund, Teamsters Local 445 Construction Division
Pension Fund, Teamsters Local 445 Construction Annuity Fund, and Teamsters Local 445
Education and Training Fund commenced the instant action against defendant Cardona and Sons,
Incorporated d/b/a Cardona & Sons, Inc. (Doc. #1).

On December 3, 2019, plaintiffs docketed a proof of service, indicating service on
defendant on November 26, 2019. (Doc. #7). Defendant had until December 17, 2019, to
respond to the complaint.

To date, defendant has not answered, moved, or otherwise responded to the complaint.

Accordingly, provided that defendant remains in default, plaintiffs are ORDERED to
seek a certificate of default as to defendant by January 10, 2020, and thereafter to move for
default judgment by January 24, 2020. If plaintiffs fail to satisfy either deadline, the Court
may dismiss the case without prejudice for failure to prosecute or failure to comply with
court orders. Fed. R. Civ. P. 41(b).

Dated: December 27, 2019
White Plains, NY
SO ORDERED:

YL [

Ww

Vincent L. Briccetti
United States District Judge
